Burnett, J., delivered the opinion of the Court—Terry, C. J., concurring.
The only question in the case is, whether plaintiff, by his proof, made out a prima facie right to recover in the entire absence of any proof on the part of the defendant.
We think the proof ample to show title prima facie in plaintiff. Possession of personal property is prima facie evidence of ownership. 2. Cal. Rep., 373. The possession of the servant is the possession of the master. 1 Cal. R., 161.
In this case, the plaintiff had possession for some considerable time before the seizure, and exercised dominion over the property.
Judgment affirmed.